1

2

3

4

5

6
                            IN THE UNITED STATES DISTRICT COURT
7
                                 FOR THE DISTRICT OF OREGON
8      DAVID PITTS,
9
                       Plaintiff,                          Case No. 3:20-cv-00074
10
        V.

11
       G4S SECURE SOLUTIONS (USA)                          AFFIDAVIT OF SERGIO MADRID
12     WC., a foreign business corporation;                IN SUPPORT OF RULE 12(b)(6)
       STEWART BECKER, an individual;                      MOTION TO DISMISS CLAIMS
13     PAUL TRAYNOR, an individual; and                    THREE, FIVE, SIX AND SEVEN OF
       FACEBOOK, INC., a foreign business                  PLAINTIFF'S COMPLAINT
14
       corporation,
15
                        Defendants.

16

17
             I, Sergio Madrid, affirm under penalty of perjury:
18
     1. I am the Vice President of Human Resources for the Western Region of G4S Secure)
19
       Solutions (USA) Inc. ("G4S").
20
     2. I have personal knowledge of the facts set forth in this Affidavit, or know them in m>|
21

22
        capacity as a G4S employee based on my review of corporate records created and maintained

23      by G4S in the regular course of its business and, if called to testify, I could and would testify)

24      competently to them.
                                                                            Dinsmore & Shohl LLP
25   AFFIDAVIT IN SUPPORT OF MOTION                                       1100 Peachtree Street NE, Suite 950

     TO DISMISS PLAINTIFF'S                                                      Atlanta, GA 30309
                                                                            (470) 300-5339 Fax: 300-5352
     COMPLAINT
      1
     3. G4S contracts with Facebook, Inc. ("Facebook") to provide security personnel and services
1

2
        to Facebook in various locations throughout Oregon.

3 4. The security personnel G4S assigns to provide security services to Facebook are G4S

4       employees throughout their assignment.

5    5. Plaintiff, David Pitts, was employed by G4S from June 23, 2017 to July 14, 2018.
6    6. Defendant, Stewart Becker, was employed by G4S from January 11, 2008 to August 2,
7       2018.
8
     7. Defendant, Paul Traynor, has been employed by G4S since February 10, 2017.
9
     8. Facebook does not have the right to control G4S security personnel.
10
     9. G4S maintains sole responsibility for hiring and firing security personnel.
11
     10. G4S is responsible for day-to-day supervision and sets the terms and conditions of
12
        employment for security personnel.
13
            Consistent with 28 U.S.C.A. § 1746, by my signature below I declare, under penalty of
14

15
     perjury, that the foregoing is true and correct.

16

17
     Dated: February 3, 2020
                                                          '^UU^LAA^-
18                                                 Sergio Madrid

19

20

21

22

23

24
                                                                       Dinsmore & Shohl LLP
25   AFFIDAVIT IN SUPPORT OF MOTION                                  1100 Peachtree Street NE, Suite 950
     TO DISMISS PLAINTIFF'S                                                 Atlanta, GA 30309
                                                                       (470) 300-5339 Fax: 300-5352
     COMPLAINT
      2
                               CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing Affidavit of Service Madrid in
Support of Rule 12(b)(6) Motion to Dismiss Claims Three, Five, Six and Seven of Plaintiff s
Complaint on the date indicated below,

       [X] Via First-Class Mail with postage prepaid
       [X] Via Electronic Filing
       [ ] Via Facsimile Transmission
       [ ] Via Hand Delivery
       [ ] Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:
                              Philip R. Anderson
                              Philip R. Anderson, P.C.
                              747 SW Mill View Way
                              Bend OR 97702
                              OSB No. 952023
                              Phone: (541) 323-3977
                              phil(a),praattorne\'.com
                                     Of Attorneys for Plaintiff

       DATED February 3, 2020.

                           GARRETT HEMANN ROBERTSON P.C.


                                        s/ Luke W. Reese
                                         Luke W. Reese
                                       OSB No. 076129
                                     Phone: 503-581-1501
                                      Fax: 503-581-5891
                                     lreese@,glTt'lavvyers .com
                                  Of Attorneys for Defendants

                                 DINSMORE & SHOHL LLP


                                       s/Kellv Eisenlohr-Moul
                             Kelly Eisenlohr-Moul (Pro Hac Vice)
                                    Phone: 470-300-5337
                             kelly. eisenlohr-moul(%dinsmore. com
                                  Of Attorneys for Defendants




CERTIFICATE OF SERVICE:
Pitts v. G4S Secure Solutions (USA) Inc., et al.
